—Judgment, Supreme *432Court, New York County (Ronald Zweibel, J.), rendered April 2, 1996, convicting defendant, upon his plea of guilty, of robbery in the first degree, two counts of robbery in the second degree, and one count of reckless endangerment in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 9 to 18 years, 7V2 to 15 years, 7V2 to 15 years and 3V2 to 7 years, unanimously affirmed.
The trial court properly denied defendant’s motion to withdraw his plea without holding a hearing. The court’s inquiry was adequate to determine that defendant’s favorable plea agreement had been knowingly and voluntarily entered (see, People v Aquino, 237 AD2d 203; People v Guerrone, 208 AD2d 383).
Defendant’s valid appeal waiver forecloses his present challenge to the suppression ruling (People v Kemp, 250 AD2d 240), which, in any event, was proper. Concur — Ellerin, J. P., Nardelli, Tom and Andrias, JJ.